            Case 1:19-cv-04327-VEC Document 80
                                            79 Filed 10/16/19
                                                     10/15/19 Page 1 of 2
                                                                        1


                                                                               USDC SDNY
                               UNITED STATES DISTRICT COURT                    DOCUMENT
                              SOUTHERN DISTRICT OF NEW YORK                    ELECTRONICALLY FILED
                                                                               DOC #:
                                                                               DATE FILED: 10/16/2019
   BEN FEIBLEMAN
                                     Plaintiff,             NOTICE OF MOTION TO
                  v.                                        WITHDRAW APPEARANCE


   THE TRUSTEES OF COLUMBIA UNIVERSITY
   IN THE CITY OF NEW YORK,                                 No. 1:19-cv-04327
                                   Defendant.

                                                               MEMO ENDORSED
                       NOTICE OF MOTION TO WITHDRAW APPEARANCE

          PLEASE TAKE NOTICE that, upon the accompanying declaration of Joshua Matz, dated

   October 15, 2019, and pursuant to Local Civil Rule 1.4, Defendant respectfully requests the

   withdrawal of the appearance of Joshua Matz as counsel on its behalf. Defendant further requests,

   pursuant to Section 2.5 of the Electronic Case Filing Rules and Instructions, that the email address

   jmatz@kaplanhecker.com be removed from the ECF service notification list for this case.

          Defendant shall continue to be represented by remaining counsel of record from Kaplan

   Hecker & Fink LLP.



   Dated: October 15, 2019                              Respectfully submitted,

                                                        /s/ Joshua Matz
                                                        Joshua Matz
Application GRANTED.

SO ORDERED.            Date: 10/16/2019




HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
       Case
        Case1:19-cv-04327-VEC
             1:19-cv-04327-VEC Document
                                Document79-1
                                         80 Filed
                                             Filed10/16/19
                                                   10/15/19 Page
                                                             Page21ofof21



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


BEN FEIBLEMAN
                                 Plaintiff,              DECLARATION IN SUPPORT OF
             v.                                          NOTICE OF WITHDRAWAL


THE TRUSTEES OF COLUMBIA UNIVERSITY
IN THE CITY OF NEW YORK,                                 No. 1:19-cv-04327
                              Defendant.




           DECLARATION IN SUPPORT OF NOTICE OF WITHDRAWAL

      I, Joshua Matz, declare and state as follows:

      1. On June 26, 2019 I filed a Notice of Appearance (ECF 40) on behalf of The Trustees

          of Columbia University In The City of New York.

      2. As of today, October 15, 2019, I am no longer affiliated with Kaplan Hecker &

          Fink LLP. Therefore, and pursuant to Local Civil Rule 1.4, I respectfully request the

          Court withdraw my individual appearance as counsel for Plaintiffs.

      3. Plaintiffs shall continue to be represented by remaining counsel of record from Kaplan

          Hecker & Fink LLP. This withdrawal will not affect this action in any way, nor will

          this withdrawal prejudice Plaintiff.



Dated: October 15, 2019                               Respectfully submitted,

                                                      /s/ Joshua Matz
                                                      Joshua Matz
